DISSENTING OPINION OF
CHIEF JUSTICE JUDD.
While agreeing with many of the principles of law held in this ease by a majority of the Oourt, I am still unable to agree with its conclusions, and respectfully dissent, especially on the subject of the jurisdiction of this Oourt in passing upon Federal questions. I am of the opinion that until Congress has provided for a Federal Oourt in these islands, we must meet and decide all questions of law that are properly brought before us. Any other view would deprive our Courts of much of its jurisdiction, as, for example, that in Admiralty, which is by United States statutes vested solely in United States Courts. I adhere to my view as set forth in my opinion in the matter of the application of Aiona and others for a Writ of Habeas Corpus decided on the 15th of December, 1898, as hereinbelow set forth.
Following is the dissenting opinion referred to:
In the Matter of the Petition of Aiona, How Sing, Ah Tim, Tow Lin, Jam York, Ah Hoy, Chun Sun, Ah Chow, and Lum Hoo, for a Writ of Habeas Corpus.
Original. Before Chief Justice Judd.
Submitted December 12, 1898. Decided December 15, 1898.
Opinion.
Following are the pleadings in this case:
The petition of Aiona, Kow Sing, Ah Tim, Tow Lin, Jam York, Ah Hoy, Chun Sun, Lum Hoo and Ah Chow, respectfully represents as follows, to wit:
That on or about the 4th day of December, A. D. 1898, they arrived at Honolulu, Bepublic aforesaid, on the steamship “City of Peking,” from China, and that petitioners have com*632plied, with all the provisions of the laws of the Republic of Hawaii relating to Chinese immigration, and the regulations promulgated under said laws, and that they are in every way qualified and entitled to land in the Hawaiian Islands.
That your petitioners are unlawfully imprisoned and restrained of their liberty by one Frank B. McStocker, Collector-General of Customs, at Mauliola, Honolulu, Island of Oahu;
That said F. B. McStocker has prohibited access to petitioners by their friends, and attorneys; and that he threatens to deport petitioners from this country oil the steamship “Coptic” now in the port of Honolulu and about to sail for China.
That your petitioners are informed and believe that the cause of their restraint is the alleged belief of said F. B. McStocker that the laws of the Republic of Hawaii relating to Chinese immigration are not in force and that they have been superseded by certain Acts of Congress of the United States under which Acts said petitioners are not qualified to land in these islands, all of which your petitioners deny.
Wherefore, petitioners pray that a Writ of Habeas Corpus may be granted, directed to the said F. B. McStocker, commanding him to have the bodies of your petitioners before the Honorable A. F. Judd, Chief Justice of the said Court, at a time and place therein specified to do, receive and submit to what shall then and there be considered by the Court concerning them with this Writ, and that petitioners may be restored . to their liberty.
Dated at Honolulu, December 6, 1898.
(Signed) R. D. S^llxman,
In behalf of petitioners, and sworn to by him.
Writ.

In the name of the Republic of Haioaii:


To F. B. McStocker, Greeting:

We command that upon receipt of this Writ you have and produce before the Honorable A. F. Judd, Chief Justice of the Supreme Court at his Chambers, Alfiolani Hale, Honolulu, at 10 o’clock a. m. on Wednesday, December Y, 1898, the bodies of Aiona, Lum Hoo, Row Sing, Ah Tim, Tow Lin, Jam York, Ah Hoy, Chun Sun and Ah Chow, who, it is alleged, are unjustly imprisoned and restrained of their liberty, to do and *633receive what shall then and there be considered concerning them in this behalf.
And have you there this Writ, with your doings thereon.
Witness the Honorable A. E. Judd, &c.
Eeturn.
Now comes E. B. McStocker, Collector-General of Customs of the Hawaiian Islands, and for return to this Writ served upon him herein, respectfully shows to this Honorable Court as follows:
Eirst: The persons answering to the names set forth in said petition and in said Writ were in the custody of himself and J. K. Brown, Hnited States Chinese Inspector, at the time alleged therein, and he here brings them and each of them before this Honorable Court as in said Writ directed. And he hereby shows the cause of the detention of said petitioners as follows:
1. That certain of said petitioners, namely: Aiona, How Sing, Ah Tim, Tow Lin, and Jam York, are Chinese laborers; and certain others of them, namely: Ah Hoy, Chun Sun, Ah Chow and Lum Hoo, are travelers; and all of said petitioners are Chinese subjects who arrived at the port of Honolulu on the steamship “City of Peking” on the 4th day of December, A. D. 1898, from ports in China.
2. That-upon arrival of the petitioners they were removed to the quarantine station at Mauliola for the purpose of performing quarantine duties, and were subjected to the inspection of the Collector-General of Customs as aforesaid, and of the said J. K. Brown,- Hnited States Chinese Inspector as aforesaid. That upon such examination it was ascertained that none of them had complied with the provisions and requirements of the Treaty existing between the Hnited States of America and the Empire of China, nor of the Hnited States Statutes, relating to the immigration of Chinese into the Hnited States, nor of the regulations of the Hnited States Treasury Department respecting the exclusion of Chinese.
Wherefore, it was decided by the respondent and said J. K. Brown, Hnited States Chinese Inspector as aforesaid, that said petitioners, each and all of them, were not entitled to enter the Hawaiian Islands; and that they should be held to await the *634arrival of a steamer returning to China that they might be deported.
(Signed) R. B. McStocker,
And sworn to by him.
Replication to Return.
Now comes the above named petitioners by their attorneys, and in reply to the return of said R. B. McStocker, to their said petition, say:
That neither the United States Statutes relating to the immigration of Chinese into the United States nor the regulations of the United States Treasury Department respecting the exclusion of Chinese have been extended to the Republic of Hawaii, nor have they any force within said Republic.
That neither the said R. B. McStocker, nor the said J. IL Brown, have any authority to enforce said statutes and regulations within the Republic of Hawaii, nor have they, or either of them, any legal authority to restrain said petitioners of their liberty.
That said petitioners, and each of them, are bona fide holders of permits or documents entitling them to land in the Republic of Hawaii, which’ were issued to them prior to the annexation of said Republic to the United States of America on the 12th day of August, 1898.
That said permits or documents have never been revoked or canceled, and are still in full force and effect; and that the said annexation of said Republic to the United States did not and was not intended to have any retrospective operation.
Dated December 9, 1898.
Signed by petitioners’ counsel.
By the Court.
The case presents questions of great difficulty, and I am fully impressed with the responsibility devolving upon me in deciding them. I have no precedents to refer to, and I doubt whether any conditions exactly similar to those surrounding this case have existed anywhere.
Up to the 7th day of July, 1898, the Government of the Hawaiian Islands was an independent Republic. At that date (the Congress of the United States having passed the Joint *635Resolution of Annexation on the 6th of July), it became law by the approval of the President of the United States. One of its clauses reads:
“There shall be no further immigration of Chinese into the Hawaiian Islands, except upon such conditions as are now or may hereafter be allowed by the laws of the United States; and no Chinese, by reason of anything herein contained, shall be allowed to enter the United States from the Hawaiian Islands.”
By another clause of the same Resolution it is provided that
“Until Congress shall provide for the Government of such islands, all the civil, judicial and military powers exercised by the officers of the existing government in said islands, shall be exercised in such manner as the President of the United States shall direct; and the President shall have power to remove said officers and fill the vacancies so occasioned.”
And by proclamation by the President of the United States made on the 12th of August, 1898, the existing officers of the Republic of Hawaii were continued in office.
It is contended by the respondent in this case that the clause in the Resolution forbidding the further immigration of Chinese into this country is now a part of the fundamental law of these islands. And that thereafter no Chinese can be admitted into this country except as in accordance with the laws of the United States. The petitioners show bona fide permits to enter these islands issued to them prior to the 7th day of July, 1898, in accordance with various statutes of Hawaii enacted before the passage of the Joint Resolution of Annexation, and while it was an independent sovereignty. These petitioners are now stopped at the threshold of this country because they do not possess the qualifications required by the laws of the United States to enter its domain. Since by the following clause of the Joint Resolution, “The municipal legislation of the Hawaiian Islands, not enacted for the fulfillment of the Treaties so extinguished, remains (shall remain) in force until the Congress of the United States shall otherwise determine, excepting such legislation as is inconsistent with this Joint Resolution,” I feel constrained to hold that the clause of the Resolution forbidding *636further Chinese immigration has virtually repealed the Hawaiian statutes which allowed a restricted Chinese immigration and authorized the issue of permits to Chinese who have complied with certain requirements to enter this country, they being ■ inconsistent therewith. These permits are of various classes and those presented in this case are, first, permits to Chinese to re-enter this country, the applicants having been prior residents thereof, and secondly, Chinese who are allowed a limited residence in this country under certain restrictions.
The crucial question in this case is whether Congress intended in the Resolution that the clause forbidding further Chinese immigration should have a retrospective operation and render invalid these permits. Before discussing this question, it becomes necessary to say that up to this date, so far as we know, the report of the Commissioners appointed under the Resolution to recommend to Congress such legislation concerning these islands as they shall deem necessary and proper, has not been presented to Congress nor has any Act been passed by Congress providing for the government of the newly acquired territory, and more especially, no legislation in order to carry into effect the existing laws of the United States respecting Chinese immigration has been enacted.
Hawaiian laws as to the character of the Chinese immigrants allowed to enter this country are totally at variance with those of the United States. The United States allow immigrants of the mercantile class upon certain conditions, and exclude laborers, except upon certain conditions. By Hawaiian laws, merchants are forbidden to enter this country for the first time, while laborers are not only allowed to emigrate to this country for limited residence, but they are greatly desired by some for agricultural labor.
I have no difficulty in holding that Hawaiian authorities have no power now to do any act which, by the granting of new permits will allow future immigration of Chinese to this country, since my view is that Hawaiian statutes on the subject are ipso facto repealed by the passage of the J oint Resolution.
*637Whether the United States laws can be enforced in this country without further legislation of Congress is a very different question. A strong argument is made that there are no officers constituted by law in this country to execute the United States statutes. We are not a conquered country, and therefore not subject to such orders and decrees as might be made by the conquering power. We have been absorbed by the United States by agreement, and for the convenience of Congress and until it has had sufficient time to provide for our government, our existing laws remain in full force, unless they are inconsistent with the Resolution.
But it is contended by counsel for petitioners that if it be considered for the sake of argument that the United States statutes regulating Chinese immigration are in force in this country and that Hawaiian Customs officials are authorized to execute those laws, nevertheless the clause of the Resolution forbidding Chinese immigration into this country was not intended to apply to cases of individuals (Chinese) who have arrived at this port of Honolulu and are seeking to obtain admission into this country by virtue of the permissions given them by the statutes of Hawaii granted prior to the passage of the Resolution. The injustice and oppression which would be visited upon these petitioners by being refused to land, when they came to this country relying in good faith upon the permission granted, is apparent to every one.
I am averse to hold that the Congress of the United States deliberately intended to inflict this injury.
Before proceeding with the discussion of this question whether the Resolution has a retrospective effect, I wish to refer again to the anomalous position in which I am placed. By the Constitution of Hawaii it is provided that “retrospective laws shall never be enacted.” There is no such prohibition in the Constitution of the United States. This Court is not a Court of the United States, but, considering that this case should be decided as a Court of the United States would, in my opinion, decide it, I follow the rule of construction adopted *638in the United States, that a statute should have a prospective operation unless its terms show clearly a legislative intention that it should operate retrospectively. The rule is stated in 23 American and English Encyclopedia of Law, p. 448, as follows:
“It may be laid down as a fundamental rule in construing statutes so worded as to admit of a construction which would render them retrospective as well as prospective, that a prospective operation only is to be given, unless a legislative intent to the contrary is declared, or necessarily implied from the circumstances of the language used.”
In Sutherland on Statutory Construction, Section 463, the author says:
“As retrospective laws are generally unjust and in many cases oppressive, they are not looked upon with favor. Statutes not remedial will therefore not be construed to operate retrospectively, even when they are not obnoxious to any constitutional objection, unless the intent that they shall do so is plainly expressed or made to appear. Where the intention as to being retrospective is doubtful the statute will be construed as prospective only.”
The clause of the Besolution under discussion is not “remedial” or “declaratory.”
Section 464:
“A statute should not receive such construction as to make it impair existing rights, create new' obligations, impose new duties in respect of past transactions, unless such plainly appear to be the intention of the legislature. In the absence of such plain expression of design, it should be construed as prospective only, although .its words are broad enough in their literal extent to comprehend existing cases.”
Cooley, “Constitutional Limitations,” p. 455:
“There is no doubt of the right of the legislature to pass statutes- which reach back to and change or modify the effect of prior transactions, provided retrospective laws are not forbidden, eo nomine, by the state constitution; and provided, further, that no other objection exists to them than their retrospective character. Nevertheless, legislation of this character is exceedingly liable to abuse, and it is a sound rule of construe*639tion that a statute should have a prospective operation only, unless its terms show clearly a legislative intention that it should operate retrospectively.”
Counsel for petitioners rely upon Chew Yeong v. United States, reported in 112 U. S., p. 536. The head note is this:
“Courts uniformly refuse to give to statutes a retrospective operation whereby rights previously vested are injuriously affected, unless compelled to do so by language so clear and positive as to leave no room to doubt that such was the intention of the legislature.”
This case, the opinion having been written by Mr. Justice Harlan, Justices Field and Bradley only dissenting, was decided in 1884. The essential facts of the case are as follows:
A Chinaman arrived in the United States in 1880, remaining there until 1881, when he departed for Honolulu and remained there until September, 1884, when he returned to the United States. During his absence the Chinese Bestriction Acts of 1882 and 1884 were enacted. As he had no certificate as required by those Acts, he was denied admission. On habeas corpus the case went to the Supreme Court of the United States upon a certificate of division, and it was there held that he was entitled to enter and remain in the United States; and the reasoning of the Court is that, since by the Treaty between the United States and China of 1880, the Chinaman in question was allowed to go from and come to the United States of his own free will, if he was in the United States at the date of that Treaty, in order to establish his right of re-entry, after the Bestriction Acts had passed, he would have to produce a “certificate of residence.” It was impossible for him to produce-at the time of his attempted re-entry the certificate required, because he had left the United States before the passage of the new treaty and statutes which required, as a pre-requisite of his re-entering, the “certificate of residence.” He had left the United States before the passage of the Acts which subjected him to the burden of procuring the certificate. The Court said: “That the legislative enactments in question should receive such a construction, if possible, as would save the right of this China-*640man to re-enter the country under the provisions of the previous treaty and give full effect to the intention of Congress,” and (quoting from United States v. Kirby, 7 Wallace, p. 486):
“General terms should be so limited in their application as not to lead to injustice, oppression or an absurd consequence. It will always, therefore, be presumed that the legislature intended exceptions to its language which would avoid results of this character. The reason of the law in such cases should prevail over its letter.”
The Court continues:
“What injustice could be more marked than by legislative enactment to recognize the existence of a right by Treaty to come within the limits of the United States, and at the same time to prescribe as the only evidence permissible to establish it, the possession of a Collector’s certificate that could not possibly have been obtained by the person to whom the right belongs, or to prevent the re-entry of a person into the United States upon the ground that he did not upon his arrival from a foreign port, produce a certain certificate under the hand and seal of a Collector and upon forms prescribed by the Secretary of the Treasury, which neither that nor any other officer was authorized or permitted to give prior to the departure of such person from this country.” * * * “Courts uniformly refuse to give retrospective operation whereby rights previously vested are injuriously affected unless compelled to do so by language so clear and positive as to leave no room to doubt that such was the intent of the legislature.”
The Court cites numerous cases affirming this principle.
In the case before me, I ask, what injustice could be more marked than to require as a pre-requisite to certain of the petitioners’ rights to re-enter these islands, the production of a certificate of residence in the United States required by the Statutes of the United States when it would be impossible for them to possess it, since none of them were ever in the United States? Can a residence in Hawaii be construed to be a residence in the United States because subsequent to such residence Hawaii became United States territory?
A “Chinese laborer” can obtain permission to re-enter the United States if he has a lawful wife, child or parent in the *641United States, or property therein of the value of $1,000, or debts to that amount due him pending settlement. These particulars must be put in writing and deposited with a Collector of Customs. Also a certificate of registration before a Commissioner of Internal Revenue with particulars descriptive of his person, his photograph, etc. These must be identified and found correct and then he may receive a certificate of his right to return, which must be exercised within one year. The certificate must be procured by the man himself while in the United States.
A Chinese official, teacher, student, merchant, or traveler, not a laborer, to gain admission in the United States must present a certificate from his own government or the government where he last resided, vised by the diplomatic or consular representatives of the United States where he last resided.
It is absolutely impossible that any of the petitioners could have obtained either of the above prescribed certificates.
Their status is such as will not allow them to come into this country in accordance with the United States law. It may be; said that the right to enter a foreign country is not a rightj. unless secured by Treaty, but I can see no difference so far as< these petitioners are concerned between the right to enter a foreign country secured by Treaty than one secured by the statute of the country which the Chinese desires to enter. The United States Courts treat a law enacted by Congress as equal in validity with a Treaty, and if the Statute is in contravention of a former Treaty, the Courts recognize the Statute as being the last expression of the will of Congress, and valid.
I can find nothing in the Resolution which manifests the intention of Congress to include in the operation of the United ■> States statutes, Chinese who have permits to enter this country under Hawaiian law and I am unwilling, without more explicit legislation, to say that the Congress of the United States intended to perpetrate the injustice of shutting the doors of Hawaii in the faces of those who seek admission by virtue of their permits and without notice that they had been annulled by the *642fact of the Annexation of Hawaii to the United States. They had a right to rely upon the provisions of the Resolution of Annexation itself — that until Congress should provide for the Government of these islands, Hawaiian legislation continued in force, and though future immigration was forbidden, there was nothing in the Resolution to warn them that their permits were invalid.
That Congress could not have intended that the United States statutes respecting Chinese immigration should have a retrospective operation in the Hawaiian Islands, is evidenced •by the fact that the Resolution itself does not provide for any means of punishing infractions of the United States laws, either ■against the'ship-master who brings Chinese here without complying with the laws, or for the deportation of the Chinese who are found here without the necessary credentials or for the appointment of a United States Marshal to execute the law, or for the establishment of an United States Court, or Commissioner, or other official who shall have the authority to adjudge whether the law has been violated.
The Resolution contains the provision that in the interim between the passage of the Resolution and the enactment of a Government for these islands, the existing powers of its officials, civil, judicial and military shall be vested in such persons and be “ ‘exercised in such manner’ as the President of the United States shall direct.” This power to the President would not permit him to direct an Hawaiian official to perform duties not authorized by or contrary to such Hawaiian law. The respondent is the Collector-General of Customs of Hawaii, and by the terms of the Resolution which in the interim continues the “existing Customs relations of the Hawaiian Islands with the United States and other countries,” he executes Hawaiian laws. Honolulu is still a “foreign port” in this respect. I cannot see what protection the respondent would have in a Hawaiian Court, if he should undertake to do an act not authorized by Hawaiian law.
The United States statutes respecting Chinese immigration *643are not self-executory and are not capable of being enforced where there are no legally authorized officials to' enforce them.
To say that such provisions of the enactments of the United States are enforceable as are applicable in favor of or against such Chinese whose status may, by analogy, be similar to that of Chinese who should seek to enter the mainland of the United States in a “home port” would imply a confession that United States statutes cannot be strictly enforced here. Would it not be a doubtful step to take to deviate from the law, although extremely grateful to the recipients of permission to land, if given? I can find no discretion granted to execute a portion of the United States laws on this subject and ignore other portions. In saying this, I wish distinctly to disavow any intention of seeming to influence any action of the Inspector of Chinese Immigration, Mr. J. K. Brown, who is here under instructions from the Secretary of the Treasury of the United States.
There is nothing in the Resolution itself, or in the circumstances surrounding its passage to indicate that it was the intention of Congress to repudiate any act of the Hawaiian Government previously done. The whole scope of the Resolution indicates a contrary intention as shown by the assumption of the Hawaiian national debt, the continuance of our customs laws and customs relations, the continuance of our officials in office, etc.
I do not think I have gone beyond the issue before the Court, in discussing the question whether the United States statutes concerning Chinese immigration are now enforceable in Hawaii, for if Congress has provided no machinery by which those laws can be executed, it furnishes an argument that Congress could not have intended them to go into effect immediately.
My judgment is that petitioners are entitled to their discharge from respondents’ custody, and that they be allowed to enter these Hawaiian Islands.